413 So. 2d 435 (1982)
Barbara ROSENBERG, Appellant,
v.
NORTH AMERICAN BIOLOGICALS, INC., B & J Processing, Inc., and Special Nutrients, Inc., Appellees.
No. 81-1284.
District Court of Appeal of Florida, Third District.
May 4, 1982.
Sinclair, Louis, Siegel, Heath, Nussbaum & Zavertnik and Paul A. Louis, Bayard E. Heath and John L. Zavertnik, Miami, for appellant.
Brown & Malman and Phyllis S. Bean, Miami, for appellees.
Before HENDRY, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
The wife's allegations, while perhaps imprecise, that, inter alia, she rendered beneficial services to the defendants B & J Processing, Inc., Special Nutrients, Inc. and North American Biologicals, Inc. (NABI) (companies in which the husband had a substantial interest) for which she was unpaid; and that NABI without her authorization issued 25,600 shares of its stock to her husband in exchange for the wife's one share of stock in NABI's predecessor corporation, stated a cause of action against such corporations, so that dismissal was unwarranted. See Barkett v. Hotsy Corporation, *436 399 So. 2d 385 (Fla. 3d DCA 1981); Smallwood v. Moretti, 128 So. 2d 628 (Fla. 3d DCA 1961). See also Cook & Nichol, Inc. v. Plimsoll Club, 451 F.2d 505 (5th Cir.1971). Moreover, since the husband's intimacy with the defendant corporations is such as to make the wife's actions against them inextricably woven into the dissolution proceeding, it was error for the trial court to find that the actions against the corporation, even if viable, be brought and litigated in a separate proceeding. Fields v. Fields, 160 Fla. 561, 35 So. 2d 722 (1948); Goldberg v. Goldberg, 309 So. 2d 599 (Fla. 3d DCA 1975). See also Freidus v. Freidus, 89 So. 2d 604 (Fla. 1956); Feldman v. Feldman, 390 So. 2d 1231 (Fla. 3d DCA 1981); Couture v. Couture, 307 So. 2d 194 (Fla. 3d DCA 1975) (court not empowered to enter order against corporation not a party to the action).
Accordingly, the trial court's order dismissing the wife's action against the named corporations is reversed and the cause remanded for further proceedings.
Reversed and remanded.